NO. 12-09-00449-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN THE INTEREST OF                              §            APPEAL FROM THE 369TH

C.C.W. AND E.M.W.,                              §            JUDICIAL DISTRICT COURT OF

MINOR CHILDREN                                  §            ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Michael Lee Williams appeals the trial court’s order holding him in contempt for his
failure to pay child support. In one issue, Williams argues that the trial court’s contempt order is
void because he established his inability to pay. We dismiss for want of jurisdiction.


                                          BACKGROUND
       Williams and his ex-wife divorced in 2002. As part of the divorce decree, the trial court
ordered Williams to pay child support.       Williams subsequently fell behind in his support
payments. Later, following the suspension of his medical license, Williams stopped making any
support payments.
       In January 2009, the Office of the Attorney General for the State of Texas filed a motion
to enforce the child support order. After a hearing on the motion, the trial court found that
Williams owed $61,219.49 in child support arrearages and held him in criminal contempt on
thirty-seven counts of failure to pay child support.        The trial court assessed Williams’s
punishment at confinement in the county jail for one hundred eighty days for each act of
contempt.   The trial court subsequently modified Williams’s child support obligation and
suspended his confinement conditioned on Williams’s staying current with his child support
obligation as modified. This appeal followed.



                                                 1
                                                   JURISDICTION
         In his sole issue, Williams argues that the trial court’s contempt order is void because he
established his inability to pay. A contempt order is reviewable only by a petition for writ of
habeas corpus if the person held in contempt is confined or a petition for writ of mandamus if the
person is not confined. See In re Henry, 154 S.W.3d 594, 596 (Tex. 2005); Cadle Co. v.
Lobingier, 50 S.W.3d 662, 671 (Tex. App.–Fort Worth 2001, pet. denied) (citing In re Long,
984 S.W.2d 623, 625 (Tex. 1999) (orig. proceeding)). Accordingly, we hold that we lack
jurisdiction to review Williams’s challenge to the trial court’s contempt order brought in this
direct appeal. See Tex. Animal Health Comm’n v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983);
Ex parte Cardwell, 416 S.W.2d 382, 384 (Tex. 1967) (orig. proceeding); Vernon v. Vernon, 225
S.W.3d 179, 180 (Tex. App.—El Paso 2005, no pet.); see also Long, 984 S.W.2d at 625.


                                                    DISPOSITION
         Because Williams sought to challenge the trial court’s contempt order by direct appeal,
we dismiss Williams’s appeal for want of jurisdiction.


                                                                  BRIAN HOYLE
                                                                     Justice



Opinion delivered November 10, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)

                                                           2